Upon a careful reading of the opinion of the Court of Appeals, I am of the opinion it was for that court to determine whether the public interest required that court to review this case. 4 Corpus Juris Secundum, Appeal and Error, § 1354; 4 Corpus Juris Secundum, Appeal and Error, § 1362, page 1969; 3 Am.Jur. page 310; Southern Pacific Terminal Co. v. I.C.C.,219 U.S. 498, 31 S. Ct. 279, 55 L. Ed. 310; Southern Pacific Co. v. I.C.C., 219 U.S. 433, 31 S. Ct. 288, 55 L. Ed. 283.
GARDNER, C. J., and BROWN, J., concur in the foregoing dissent.